    Case: 4:18-cv-01364-SPM Doc. #: 103 Filed: 11/16/20 Page: 1 of 2 PageID #: 873




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DENNIS BALL-BEY,                                 )
                                                 )
                Plaintiff,                       )
                                                 )
v.                                               )          Case No. 4:18-CV-01364-SPM
                                                 )
KYLE CHANDLER, et al.,                           )
                                                 )
                Defendants.                      )


                                MEMORANDUM AND ORDER

         This matter is before the Court on the Motion to Dismiss Plaintiff’s Assault and Battery

Claims filed by Defendants Kyle Chandler and Ronald Vaughn (the “Officer Defendants”). (Doc.

74). The parties have consented to the jurisdiction of the undersigned United States Magistrate

Judge pursuant to 28 U.S.C. § 636(c) (Doc. 12). For the following reasons, the motion will be

granted.

         In the instant motion, the Officer Defendants ask the Court to dismiss the assault and

battery claims in Count II of the Second Amended Complaint because the claims were not filed

within the two-year period dictated by the applicable statute of limitations. Plaintiff previously

asserted the assault and battery claims at issue in Count II of the First Amended Complaint, and

the Officer Defendants moved to dismiss those claims as untimely. Plaintiff did not dispute that

argument. On May 8, 2020, the Court entered a Memorandum and Order finding the assault and

battery claims in Count II were barred by the applicable statute of limitations and granting the

Officer Defendants’ motion to dismiss those claims. (Doc. 69). 1



1
  The Court denied the Officer Defendants’ motion to dismiss the wrongful death claim in Count
II. They do not renew their motion to dismiss that aspect of Count II in the instant motion.
                                                1
Case: 4:18-cv-01364-SPM Doc. #: 103 Filed: 11/16/20 Page: 2 of 2 PageID #: 874




       Nothing in the Second Amended Complaint changes the Court’s conclusion that Plaintiff’s

assault and battery claims are barred by the applicable statute of limitations. The factual allegations

regarding the alleged assault and battery in the Second Amended Complaint are substantively the

same as those in the First Amended Complaint, and the date on which the alleged assault and

battery occurred is identical. Thus, for the reasons stated in the Court’s prior Memorandum and

Order, the assault and battery claims will be dismissed as untimely.

       Accordingly,

       IT IS HEREBY ORDERED that the Motion to Dismiss Count II filed by Defendants

Kyle Chandler and Ronald Vaughn (Doc. 74) is GRANTED. The assault and battery claims in

Count II are DISMISSED, with prejudice.




                                                   SHIRLEY PADMORE MENSAH
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 16th day of November, 2020




                                                  2
